<head>

<title>USCA1 Opinion</title>



	<style type="text/css" media="screen, projection, print">



		<!--

		@import url(/css/dflt_styles.css);

		-->

	</style>

</head>

<body>

<p align=center>

</p><br>

<pre>                  United States Court of Appeals <br>                      For the First Circuit <br>                       ____________________ <br> <br>No. 98-1977 <br> <br>                  LIBERTAD DAVILA-PEREZ, ET AL., <br> <br>                     Plaintiffs, Appellants, <br> <br>                                v. <br> <br>               LOCKHEED MARTIN CORPORATION, ET AL., <br> <br>                      Defendants, Appellees. <br> <br>                       ____________________ <br> <br>           APPEAL FROM THE UNITED STATES DISTRICT COURT <br> <br>                 FOR THE DISTRICT OF PUERTO RICO <br> <br>       [Hon. Raymond L. Acosta, Senior U.S. District Judge] <br> <br>                       ____________________ <br> <br>                              Before <br> <br>                     Torruella, Chief Judge, <br> <br>                  Wallace, Senior Circuit Judge, <br> <br>                and O'Toole, Jr., District Judge. <br> <br>                      _____________________ <br> <br>    Luis Anbal Avils, with whom Rubn Coln-Morales, and Avils <br>& Coln Morales LLP were on brief, for appellants. <br>    Francisco E. Coln-Ramrez, with whom Coln, Coln & Martnez  <br>was on brief, for appellee Martin Marietta Services, Inc. <br> <br> <br>                       ____________________ <br> <br>                         February 8,2000  <br>                       ____________________

         TORRUELLA, Chief Judge.  This case arises from the events <br>of May 12, 1995 that resulted in the death of Bienvenido Gonzlez.  <br>The appellants--his widow, Libertad Dvila-Prez, their children, <br>his mother, and his sister--brought this personal injury action <br>against appellee Martin Marietta Corporation, Gonzlez's employer, <br>and Teledyne Ryan Aeronautical Corporation.  Based on the <br>statutory employer defense made available under the Puerto Rico <br>Workmen's Compensation Act ("PRWCA"), 11 L.P.R.A.  2, 21, the <br>district court granted summary judgment in favor of appellee and <br>dismissed all claims against it.  We affirm on the alternative <br>ground that the appellee was immune from suit under the Longshore <br>and Harbor Workers' Compensation Act ("LHWCA"), 33 U.S.C.  905, <br>pursuant to the Defense Base Act, 42 U.S.C.  1651(a)(2). <br>                            BACKGROUND <br>         For purposes of this appeal, the Court adopts the <br>following relevant facts.  Gonzlez was employed by Martin <br>Marietta, an independent contractor retained by the U.S. Navy.  He <br>worked as an engine shop supervisor at the Aerial Target System at <br>Roosevelt Roads Naval Station in Ceiba, Puerto Rico.  On May 12, <br>1995, while Gonzlez was conducting a test on new equipment, an <br>explosion occurred.  Gonzlez suffered second and third degree <br>burns over thirty percent of his body and was hospitalized until <br>his death on July 8, 1995. <br>         Martin Marietta had procured workers' compensation and <br>employers' liability insurance from CIGNA, pursuant to its contract <br>requirements with the Navy.  Benefits were paid to appellants in <br>accordance with the policy terms.  No policy was obtained from the <br>State Insurance Fund Corporation of Puerto Rico on behalf of <br>Gonzlez. <br>         The appellants filed this action pursuant to articles <br>1802 and 1803 of the Puerto Rico Civil Code, 31 L.P.R.A.  5141, <br>5142 (1997), alleging that the damages suffered by Gonzlez were <br>the result of diverse negligent acts of the U.S. Navy, Martin <br>Marietta, and Teledyne.  Martin Marietta answered with a Motion for <br>Summary Judgment asserting that it had insured Gonzlez under the <br>CIGNA policy and that it had immunity under the LHWCA, as extended <br>by the Defense Base Act, to cover employees in military <br>installations in U.S. territories and possessions.  The appellants <br>objected, arguing that the Defense Base Act no longer applies to <br>Puerto Rico because it ceased to be a territory following the <br>enactment of the Constitution of the Commonwealth of Puerto Rico on <br>July 25, 1952.  Without resolving the applicability of the Defense <br>Base Act, the district court entered judgment for Martin Marietta <br>based on the Puerto Rico statutory employer defense because "the <br>objective of workers' compensation, i.e., provide benefits and <br>medical care to employees injured while at work without regard to <br>fault, was squarely met and that decedent and his family received <br>compensation justly due."

                        STANDARD OF REVIEW <br>         Summary judgment is appropriate if there is no genuine <br>issue as to any material fact and the moving party is entitled to <br>judgment as a matter of law.  See Fed. R. Civ. P. 56(c).  We review <br>summary judgment de novo, "viewing 'the entire record in the light <br>most hospitable to the party opposing summary judgment, indulging <br>all reasonable inferences in that party's favor.'"  Euromotion, <br>Inc. v. BMW of N. Am., Inc., 136 F.3d 866, 869 (1st Cir. 1998) <br>(quoting Griggs-Ryan v. Smith, 904 F.2d 112, 115 (1st Cir. 1990)); <br>see also Morris v. Government Dev't Bank of P.R., 27 F.3d 746, 748 <br>(1st Cir. 1994).  This standard of review permits us to uphold the <br>district court's summary judgment regardless of whether we reject <br>or adopt its rationale, so long as an "independently sufficient <br>ground" is made manifest by the record.  Mesnick v. General Elec. <br>Co., 950 F.2d 816, 822 (1st Cir. 1991) (citing Garside v. Osco <br>Drug, Inc., 895 F.2d 46, 48-49 (1st Cir. 1990)); see also Houlton <br>Citizens' Coalition v. Town of Houlton, 175 F.3d 178, 184 (1st Cir. <br>1999); Hachikian v. FDIC, 96 F.3d 502, 504 (1st Cir. 1996). <br>                            DISCUSSION <br>         The issue before this Court is whether Martin Marietta is <br>entitled to immunity from tort claims because they are precluded by <br>the applicable workers' compensation system.  The appellee proposes <br>two sources for statutory immunity: the LHWCA and the PRWCA.  <br>Because we conclude that the LHWCA applies and provides the <br>exclusive remedy, that is where we begin our analysis. <br>         In 1927, Congress passed the LHWCA, ch. 509, 44 Stat. <br>1424 (codified as amended at 33 U.S.C.  901-950), to establish a <br>system of uniform federal compensation for all injuries to <br>employees in "the maritime field up to the line where local <br>compensation would not be excluded by the existence of federal <br>admiralty jurisdiction."  Royal Indem. Co. v. Puerto Rico Cement <br>Corp., 142 F.2d 237, 239 (1st Cir. 1944) (citing S. Rep. No. 69- <br>973; H. Rep. No. 69-1767); see also Calbeck v. Travelers Ins. Co., <br>370 U.S. 114, 121-22, 124 (1962) (concluding that Congress enacted <br>LHWCA to provide uniform coverage and avoid uncertainty as to <br>source of compensation).  In other words, the LHWCA filled a gap <br>between the coverage of maritime law and state law created by the <br>Constitution and derivative case law.  See Calbeck, 370 U.S. at <br>115-25. <br>         In 1941, Congress extended the provisions of the LHWCA to <br>U.S. military bases outside the United States by enacting the <br>Defense Base Act, ch. 357, 55 Stat. 622 (codified as amended at 42 <br>U.S.C.  1651-1654).  See Royal Indem., 142 F.2d at 239.  <br>Specifically, the Act applies to employees working on "any lands <br>occupied or used by the United States for military or naval <br>purposes in any Territory or possession outside the continental <br>United States."  42 U.S.C.  1651(a).  In 1944, in Royal Indemnity, <br>we held that under the Defense Base Act, the federal compensation <br>scheme of LHWCA applied to military defense bases in Puerto Rico <br>without regard to local compensation laws.  See 142 F.2d at 239.  <br>Although the First Circuit has yet to resolve whether Puerto Rico's <br>Constitution, enacted in 1952, see Pub. L. 447, 66 Stat. 327 (1952) <br>(codified as amended at 48 U.S.C.  731(d)), altered Puerto Rico's <br>status under the Defense Base Act, the Puerto Rico Supreme Court <br>did not consider the issue when it applied the Defense Base Act to <br>Puerto Rico in 1967, see W.R.A. v. Superior Ct. of P.R., 94 P.R.R. <br>314, 323-24 (1967) (following Royal Indemnity and finding that <br>language of statute "outside the United States" clearly includes <br>Puerto Rico). <br>         Based on dicta in Vega-Mena v. United States, 990 F.2d <br>684, 689-90 (1st Cir. 1993), explicitly questioning the viability <br>of Royal Indemnity, the appellant requests that we reconsider <br>whether for the "narrow and specialized purposes of the Defense <br>Base Act, Puerto Rico is [] a 'Territory or possession outside the <br>continental United States' as those terms are there intended to be <br>understood."  Of the three grounds which the appellant raises in <br>support of its argument, (1) the relative significance of the <br>Roosevelt Roads base, (2) the citizenship status of all employees <br>at the base, and (3) the alleged change in Puerto Rico's status <br>subsequent to the passage of the Defense Base Act, only the third <br>has merit.  Appellants' argument that the Roosevelt Roads base is <br>more like those in states than those in Guantnamo, Cuba or the <br>Phillippines is unavailing.  We agree with the appellee that if the <br>Defense Base Act applied to Alaska as an incorporated territory <br>until the point where it officially became a state, see Alaska <br>Omnibus Act of June 25, 1959  40, Pub. L. 86-70, 73 Stat. 141, <br>150; Budson Co., Contract 926 v. Oikari, 270 F. Supp. 611, 612-13 <br>(N.D. Ill. 1967), it is untenable that Puerto Rico is close enough <br>to a state to be excluded from the Defense Base Act.  Likewise, we <br>agree with the appellee that there is no support for the contention <br>that the citizenship of the base employees is a factor under LHWCA <br>or the Defense Base Act, particularly as the logical presumption is <br>that the Act is intended for American citizens serving in the <br>military abroad.  Therefore, we consider only whether circumstances <br>have changed such that Puerto Rico is no longer a territory under <br>the Defense Base Act.  Although the appellant argues that the 1952 <br>Constitution alters the status of Puerto Rico under the Act, the <br>text of the statute, its legislative history, and subsequent <br>amendments indicate otherwise. <br>         We begin with the language of the statute, and only if <br>the statute is ambiguous or leads to an unreasonable interpretation <br>do we turn to the legislative history and other aids.  See Brady v. <br>Credit Recovery Co., Inc., 160 F.3d 64, 66 (1st Cir. 1998); <br>Grunbeck v. Dime Sav. Bank of N.Y., 74 F.3d 331, 336 (1st Cir. <br>1996); Riva v. Massachusetts, 61 F.3d 1003, 1007 (1st Cir. 1995).  <br>Territory is not defined in the Act or in the case law interpreting <br>it.  See 42 U.S.C.  1651(b); Vega-Mena, 990 F.2d at 690 n.7.  When <br>a word is not defined within the statute, it is given its ordinary <br>meaning, with all due consideration to the context.  See Brady, 160 <br>F.3d at 66; Grunbeck, 74 F.3d at 336; Riva, 61 F.3d at 1007.  <br>However, the term "'territory' does not have a fixed and technical <br>meaning" and "Puerto Rico may be found to be included within one <br>act whose coverage extends to territories of the United States and <br>excluded from another."  Vega-Mena, 990 F.2d at 690 n.7.  Thus, <br>whether Puerto Rico comes within the term "territory" depends upon <br>the character and aim of the Act.  See id. <br>         The purpose of the Defense Base Act is to provide <br>uniformity and certainty in availability of compensation for <br>injured employees on military bases outside the United States.  See <br>Royal Indem., 142 F.2d at 239; see also O'Keefe v. Pan Am. World <br>Airways, Inc., 338 F.2d 319, 322 (5th Cir. 1964) (observing that <br>Act was adopted at request of Secretary of War to save on insurance <br>expenses).  The only consideration is whether the military base is <br>in a territory or possession on land "outside the continental <br>United States."  42 U.S.C.  1651(a)(2).  Therefore, by the plain <br>meaning of the text, Puerto Rico is still covered by the Defense <br>Base Act because (1) it is still subject to the plenary powers of <br>Congress under the territorial clause, see Harris v. Rosario, 446 <br>U.S. 651 (1980); (2) Congress has exclusive jurisdiction over the <br>lands occupied by Roosevelt Roads, see Quiles Viuda de Fonte v. <br>Colsa, Inc., 99 J.T.S. 2 at 461-62 (1999); and (3) "continental <br>United States" is defined to include only "the States and the <br>District of Columbia," 42 U.S.C.  1651(b)(4). <br>         This interpretation is supported by legislative history <br>specifically indicating that Puerto Rico is within the reach of the <br>Act.  See Royal Indem., 142 F.2d at 239 (citing H. Rep. No. 77- <br>1070 (1941)).  We are further convinced when we consider that the <br>Defense Base Act was amended at least four times in the decade <br>following the enactment of Puerto Rico's Constitution and Puerto <br>Rico's status as a territory was left unchanged.  See 42 U.S.C.A. <br> 1651, 1652 (West 1994).  We must assume that Congress was aware <br>of our holding in Royal Indemnity that Puerto Rico comes under the <br>Defense Base Act and chose not to change Puerto Rico's status, see <br>Lorillard v. Pons, 434 U.S. 575, 580 (1978); Garca v. Friesecke, <br>597 F.2d 284, 293 (1st Cir. 1979) (citing cases), for there is no <br>doubt that Congress knew the language necessary to include Puerto <br>Rico as a state, cf. 28 U.S.C.  1332(d) ("The word 'States,' as <br>used in this section, includes the Territories, the District of <br>Columbia, and the Commonwealth of Puerto Rico.").  Most important, <br>the definition of "continental United States" was added to the <br>Defense Base Act only seven years after the alleged change in <br>Puerto Rico's status without any reference to that fact.  See <br>Budson, 270 F. Supp. at 613.  In sharp contrast, in response to <br>Alaska's transition from a territory to a state, Congress <br>immediately deleted the reference to Alaska in the Defense Base Act <br>and added the definition of "continental United States" to ensure <br>that Alaska was excluded from the scope of the Act.  See Alaska <br>Omnibus Act, Pub. L. 86-70, 73 Stat. 141; Budson, 270 F. Supp. at <br>612-13.  With nothing before us to suggest that application of the <br>Defense Base Act to Puerto Rico would contravene the purpose of the <br>Defense Base Act, we defer to the judgment of Congress to include <br>Puerto Rico as a territory. <br>                            CONCLUSION <br>         For these reasons, we hold that Puerto Rico is still a <br>territory for purposes of the Defense Base Act and that Martin <br>Marietta was entitled to immunity under the LHWCA.  Summary <br>Judgment is affirmed. <br></pre>

</body>

</html>